Electronically Filed
                                                        Supreme Court
                                                        SCWC-11-0000121
                                                        07-AUG-2014
                                                        12:04 PM



                          SCWC-11-0000121



          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



        ROMOLO B. SILVA, Petitioner/Plaintiff-Appellant,


                                vs.


        STATE OF HAWAI'I, Respondent/Defendant-Appellee.



        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

             (CAAP-11-0000121; CIVIL NO. 09-1-2264)


      ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI 

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson JJ.)

          Petitioner/Plaintiff-Appellant Romolo B. Silva’s
Application for Writ of Certiorari, filed on June 27, 2014, is
hereby rejected.
          DATED: Honolulu, Hawai'i, August 7, 2014.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Richard W. Pollack

                                    /s/ Michael D. Wilson